DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movable mechanism and movable member in claim 1 (first instance).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The movable mechanism is interpreted as a mechanism driven by a motor to move the tool relative to the movable member as described in par. 0021 of applicant’s published specification or equivalents. The movable member is interpreted as any part of a robot arm as described in par. 0016 of applicant’s specification or equivalents. Prior art citations below for these elements are interpreted to fall within the scope of each element. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “detect… a first location in a case in which the movable mechanism is virtually fixed to the reference point.” It is not clear whether a case in which the movable mechanism is virtually fixed to the reference point means 1) the movable mechanism’s location is roughly at the reference point or 2) the sensed location is virtually transformed to be roughly at the reference point. For examining purposes, the claim limitations will be interpreted to have the scope of definition 1, and if this is the intended claim scope, using the term virtually in this sense is a term of relative degree not defined in the specification, which further clouds the scope of the claims.  Claim 2 is rejected for being dependent upon Claim 1 and failing to cure its deficiencies.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahanen et al (US 20170203318; hereinafter referred to as Vahanen).
Regarding Claim 1, Vahanen teaches an automatic machine (see at least paint spraying device in Fig. 1a) comprising: 
a movable member that is movable by being driven by a motor (see at arm sections 11 and 12 in Fig. 1 and arm sections being adjustable via motorized joints between the arm sections in par. 0061); 
a tool that is attached to the movable member and includes a movable mechanism that operates independently of the movable member (see at least pipe 15 and motors 14a-14c in par. 0035 and Fig. 1b interpreted as a tool with each curved portion being a movable mechanism that operates independently of the arm via motors); 
a sensor that is attached to the movable mechanism and measures a location of the movable mechanism (see at least “the sensors 31a-c fixed or connected on the spraying end module measure a current position” in par. 0059); and 
a processor (see at least central computer in par. 0060) configured to: 
detect, based on a location of the movable mechanism measured by the sensor when the motor is controlled in accordance with a command to move the tool to a target location (see at least current position detected by sensors 31a-c in par. 0059 and Fig. 3) and on an amount of movement of the movable mechanism from a reference point within a moving range of the movable mechanism with the tool as reference (see at least new location set by user to start a new painting process in par. 0049 interpreted as the reference point, and see amount of movement Δs calculated from acceleration data in par. 0059 interpreted to be the amount of movement of the end module from the new painting process start location set by the user ), Note because no specific definition has been given in applicant’s specification for within a moving range of the movable mechanism with the tool as reference, it is broadly interpreted as any reference point that is reachable by the tool, on the automatic machine or in the reachable space (moving range) around the automatic machine.
a first location in a case in which the movable mechanism is virtually fixed to the reference point (see at least user controlling the spraying device to move the output nozzle to a desired starting location and thereafter the intelligent sensing and control begins in par. 0049). Note as best understood given the 112(b) issues above, the first location is detected when the movable mechanism is roughly at the reference point. The cited paragraph of Vahanen is interpreted as the intelligent control process in Fig. 3 beginning immediately after a user guides the spraying device to a desired start location for a new paint process, so a first location is detected when the end module of the spraying device starting at the desired start location. 
calculate a correction amount for a control amount of the motor in such a way as to decrease a difference between the target location and the first location (see at least .
Regarding Claim 3, Vahanen teaches a control device (see at least central computer in par. 0060) of an automatic machine (see at least paint spraying device in Fig. 1a) that comprises 
a movable member that is movable by being driven by a motor (see at arm sections 11 and 12 in Fig. 1 and arm sections being adjustable via motorized joints between the arm sections in par. 0061) and 
a tool that is attached to the movable member and includes a movable mechanism that operates independently of the movable member(see at least pipe 15 and motors 14a-14c in par. 0035 and Fig. 1b interpreted as a tool with each curved portion being a movable mechanism that operates independently of the arm via motors), the control device comprising: 
a processor (see at least central computer in par. 0060 interpreted to have a processor) configured to: 
detect, based on a location of the movable mechanism measured by a sensor attached to the movable member when the motor is controlled in accordance with a command to move the tool to a target location (see at least current position detected by sensors 31a-c in par. 0059 and Fig. 3) and on an amount of movement of the movable mechanism from a reference point within a moving range of the movable mechanism with the tool as reference (see at least new location set by user to start a new painting process in par. 0049 interpreted as the reference point, and see amount of movement Δs calculated from acceleration data in par. 0059 interpreted to be the amount of . Note because no specific definition has been given in applicant’s specification for within a moving range of the movable mechanism with the tool as reference, it is broadly interpreted as any reference point that is reachable by the tool, on the automatic machine or in the reachable space (moving range) around the automatic machine. 
a first location in a case in which the movable mechanism is virtually fixed to the reference point (see at least user controlling the spraying device to move the output nozzle to a desired starting location and thereafter the intelligent sensing and control begins in par. 0049). Note as best understood given the 112(b) issues above, the first location is detected when the movable mechanism is roughly at the reference point. The cited portion of Vahanen is interpreted as the intelligent control process in Fig. 3 beginning immediately after a user guides the spraying device to a desired start location for a new paint process, so a first location is detected when the end module of the spraying device starting at the desired start location.; and 
calculate a correction amount for a control amount of the motor in such a way as to decrease a difference between the target location and the first location 	(see at least “The central computer or controller 32 will then calculate magnitude and direction of a required correction to the current location” in par. 0060 and step 35 in Fig. 3 ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al (US 20170326737) discloses a manipulator with .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./          Examiner, Art Unit 3664                                                                                                                                                                                              
/ROBERT T NGUYEN/          PRIMARY EXAMINER, Art Unit 3664